            Case 2:20-cv-03822-CFK Document 6 Filed 09/03/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZACHARY GREENBERG,                                :       CIVIL ACTION
        Plaintiff,                                :
                                                  :
       v.                                         :       NO. 20-3822
                                                  :
JAMES C. HAGGERTY, et al.,                        :
          Defendants.                             :

                                          ORDER

       AND NOW, this 3rd day of September 2020, it is hereby ORDERED that the

parties must meet and confer regarding the time and steps they need to complete the

pleadings, file a motion to dismiss (if any), file a response to the motion to dismiss, set an

oral argument date for the motion to dismiss, as well as complete a record for motion(s)

for summary judgment, file motion(s) for summary judgment, responses, replies, and set

a date for oral argument on the motion(s) for summary judgment.

       Counsel shall confer meet and confer on the above on or before September 14,

2020. Within five (5) days of this meet and confer, counsel shall prepare a draft

scheduling order and request a status conference with the Court.

                                                          BY THE COURT:

                                                          /s/ Chad F. Kenney


                                                          CHAD F. KENNEY, JUDGE




                                              1
